internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-116633-99 date date number release date legend taxpayer statute state date date trust legislation year league trust agreement dear this is in response to a letter dated date and subsequent correspondence requesting a ruling that the income of taxpayer is excluded from gross_income under sec_115 of the internal_revenue_code taxpayer qualifies as a wholly owned instrumentality of a state or political_subdivision thereof within the meaning of sec_3121 for purposes of the oasdi portion of the fica tax and taxpayer qualifies as an instrumentality of a state or political_subdivision thereof within the meaning of sec_3306 for purposes of the futa_tax facts taxpayer is a risk_pool created pursuant to statute to provide life sick accident and other health benefits and related_services and to perform operations in furtherance thereof for employees officials and retirees and their dependents of plr-116633-99 political subdivisions of state all members of taxpayer must be political subdivisions within the meaning of sec_1_103-1 of the income_tax regulations taxpayer was established on date by the trustees of trust to continue the operations of trust which will terminate on date taxpayer is intended to constitute a voluntary employees’ beneficiary association within the meaning of sec_501 taxpayer has applied to the internal_revenue_service the service for recognition of exemption as an organization described in sec_501 in year certain cities of state formed trust as a risk_pool organized exclusively to provide life accident_and_health_insurance benefits for employees of cities and other political_subdivision employers of state trust received a determination from the service that it qualified as an organization described in sec_501 trust’s board_of trustees board is composed of one individual elected from each of geographical regions of state board’s members are required to be employees or elected officials of state municipalities the regions were established by league an unincorporated association of incorporated cities in state that provides services to its member cities board’s members function as employees and officials of their respective municipalities however and not as representatives of league political subdivisions are authorized by legislation to become members of taxpayer employer members of taxpayer enter into standard interlocal agreements in which they designate taxpayer as their instrumentality to administer the interlocal agreement and the operation of the risk_pool created to provide benefits to their employees statute requires that the financial records of a risk_pool be audited each year by an independent auditor and the records be open to public inspection a summary of the financial report is presented to each employer member annually statute also provides for payment of contributions and premiums by political subdivisions or their employees to fund the benefits provided by the pools further it provides that a pool may be administered by a staff employed by the pool by an entity created by the political subdivisions participating in the pool or by a third party administrator taxpayer is governed by a board_of trustees composed of no more than twenty- two trustees of which nineteen are voting trustees and three are ex-officio non-voting trustees the voting trustees consist of fifteen trustees elected by their corresponding league region who must be either an employee or an elected official of an incorporated city within that region up to four voting trustees may be appointed by the chairman of the board_of trustees with the agreement of the remaining trustees such appointed trustees must be current or former officials or employees of a political_subdivision of state the ex-officio trustees include the executive director of league or his appointee a member of the board_of directors of league whose city is a member of taxpayer and a member of the league intergovernmental risk_pool whose city is a member of taxpayer plr-116633-99 in connection with taxpayer’s formation taxpayer has been funded with a nominal amount of cash taxpayer will also receive the assets and liabilities after payment of obligations of trust upon its termination thereafter taxpayer’s income will come exclusively from contributions from its member political subdivisions and investment_income taxpayer will receive income from risk-participating members and members that do not share the risk of providing health benefits trust essentially operates for the purpose of establishing and operating an insurance risk_pool trust agreement provides that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual net_earnings are used exclusively to acquire and deliver health insurance and health insurance benefits to taxpayer's permitted participants upon dissolution of taxpayer any remaining assets are distributed to the member political subdivisions law and analysis sec_115 provides that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof sec_1_103-1 of the income_tax regulations provides that for purposes of that section the term political_subdivision means any division of any state_or_local_governmental_unit that is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit revrul_73_563 1973_2_cb_24 provides that the three generally recognized sovereign powers of states are the police power the power to tax and the power of eminent_domain see alexander j shamberg 3_tc_131 acq c b aff’d 144_f2d_988 2d cir cert_denied 323_us_792 when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision thereof revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive plr-116633-99 cash balances of a state and its political subdivisions is excluded from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue taxpayer provides life sick accident and other health benefit insurance coverage for employees officials and retirees and their dependents of political subdivisions of state based upon revrul_90_74 and revrul_77_261 taxpayer performs an essential_governmental_function within the meaning of sec_115 of the code under sec_115 income of taxpayer must accrue to states or their political subdivisions no part of taxpayer’s net_earnings inures to the benefit of any private person in addition upon distribution or liquidation taxpayer's remaining assets must be distributed to its member political subdivisions thus the income of taxpayer is excluded from gross_income under sec_115 sec_501 defines a voluntary employees’ beneficiary association veba as an association providing for the payment of life sick accident or other_benefits to the members of the association or their dependents or designated beneficiaries if no part of the net_earnings of the association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_3101 and sec_3111 impose taxes under the federal_insurance_contributions_act fica on the wages paid_by employers to employees with respect to employment sec_3101 and sec_3111 impose old-age survivors and disability insurance oasdi taxes on the wages of employees sec_3101 and sec_3111 impose medicare taxes on the wages of employees in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly owned instrumentality of any one or more of the foregoing sec_3121 effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly owned instrumentality thereof that is wholly owned by one or more states or political subdivisions who is a member of a retirement_system taxes under the federal_unemployment_tax_act futa apply to wages paid on account of employment sec_3306 excludes from the definition of employment for futa purposes service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing plr-116633-99 that is wholly owned by one or more states or political subdivisions revrul_57_128 1957_1_cb_311 holding that a state insurance commission was a wholly owned instrumentality of its founding states establishes six factors to be considered in determining whether an organization is a wholly owned instrumentality of a state these factors are as follows whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization are vested in public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses taxpayer is used for a governmental purpose and performs a governmental function as indicated by the fact that the state legislature provided by statute for the creation of risk pools by political subdivisions through statute and legislation see also revrul_90_74 by the same token there was express statutory authority for taxpayer’s creation the performance of taxpayer’s function is on behalf of political subdivisions as required by statute and control and supervision of taxpayer are vested in public authorities taxpayer was formed by board which is composed of representatives of political subdivisions of state the majority of the members of taxpayer’s board_of trustees like board are elected by political subdivisions of the geographical regions of state taxpayer’s board_of trustees is therefore controlled by officials or employees of state political subdivisions acting in their official capacities the three non-voting members of taxpayer’s board_of trustees are league representatives there are no private interests involved in taxpayer and political subdivisions have the powers and interests of an owner taxpayer is founded by a_trust agreement the trust agreement executed by and between political subdivisions of state as a successor to trust its sole purpose is to provide insurance benefits to employees of state political subdivisions as an organization described in sec_501 the net_earnings of taxpayer may not inure to the benefit of any private individual or shareholder upon revocation or termination of taxpayer any assets remaining after payment of its obligations and satisfaction of liabilities to existing beneficiaries must be divided among the employer members that participate in the pool to be used exclusively to continue to provide insurance benefits to employees the source of taxpayer’s operating_expenses is the participating political subdivisions or their employees as provided by statute its purpose is limited solely to providing life sick accident and other health benefits for employees of the member employers plr-116633-99 solely on the basis of the information submitted we find that the taxpayer has satisfied all of the factors listed in revrul_57_128 accordingly taxpayer is an instrumentality of state for purposes of sec_3121 and sec_3306 conclusions based on the information and representations submitted by taxpayer we conclude that the income of taxpayer is excluded from gross_income under sec_115 the services of taxpayer’s employees who are members of a retirement_system within the meaning of sec_3121 do not constitute employment for purposes of the oasdi portion of the fica tax and the services of taxpayer’s employees do not constitute employment for purposes of futa_tax except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code furthermore no opinion is expressed as to whether the taxpayer maintains a retirement_system within the meaning of sec_3121 or whether the exception to the medicare portion of the fica tax contained in sec_3121 applies this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely assistant chief_counsel financial institutions and products by alvin j kraft chief branch enclosures copy of this letter sec_6110 copy
